*1153OPINION OF THE COURT
Memorandum.
The order of the County Court should be affirmed.
Defendant Zachary T. Guerin challenges his conviction for trespassing on private property in violation of Environmental Conservation Law § 11-2113 (1). The law requires that the property be posted with warning signs bearing the name and address of the property owner (ECL 11-2111 [2]). Since defendant did not raise below his specific challenge that the People’s evidence of the location of 32 compliant signs is deficient, this claim is unpreserved and beyond our review (see People v Hines, 97 NY2d 56, 62 [2001]). To the extent defendant argues that evidence of one noncompliant sign undermined the People’s case, the claim is similarly not within our powers of review (CPL 470.15 [5]; People v Danielson, 9 NY3d 342, 349 [2007]).
Chief Judge DiFiore and Judges Rivera, Abdus-Salaam, Stein, Fahey and Garcia concur; Judge Wilson taking no part.
Order affirmed, in a memorandum.

 Includes only applications that were granted.